         Case 1:19-cv-00955-RAH-CSC Document 22 Filed 06/04/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

JAQUEZ CORBITT,                                  )
                                                 )
            Plaintiff,                           )
                                                 )
    v.                                           )      CIVIL ACTION NO. 1:19-CV-955-RAH
                                                 )
SHERIFF DONALD VALENZA, et al.,                  )
                                                 )
            Defendants.                          )

                                             ORDER

         This case is before the court on a Recommendation of the Magistrate Judge entered on May

13, 2020. (Doc. 21.) There being no timely objections filed to the Recommendation, and after an

independent review of the file, the Recommendation is ADOPTED, and it is hereby

         ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

         Final Judgment will be entered separately.

         DONE, this 4th day of June, 2020.



                                         /s/ R. Austin Huffaker, Jr.
                                      R. AUSTIN HUFFAKER, JR.
                                      UNITED STATES DISTRICT JUDGE
